56 F.3d 69NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Jimmy C. KIRKLIN, Appellant.
No. 94-4022NI.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 11, 1995.Filed:  May 17, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Jimmy C. Kirklin appeals the district court's order denying his motion for credit on the sentence imposed by the district court for the presentence time Kirklin spent in a community corrections center.  We affirm.


2
If Kirklin's motion is construed as a request for sentence credit, the district court correctly found it lacked authority to grant Kirklin's request.  See United States v. Wilson, 112 S. Ct. 1351, 1354 (1992).  If Kirklin's motion is construed as a petition for review of the Bureau of Prisons' sentence computation, Kirklin was not entitled to judicial review because he had not yet exhausted his administrative remedies.  See id. at 1355.


3
Anyway, Kirklin's claim is foreclosed by this court's holding that presentence time spent in a community corrections center is not sufficiently restrictive to be considered "official detention" for purposes of 18 U.S.C. Sec. 3585.  Moreland v. United States, 968 F.2d 655, 657-59 (8th Cir.)  (en banc), cert. denied, 113 S. Ct. 675 (1992).  We decline to consider Kirklin's equal protection argument, raised for the first time on appeal in his reply brief.  See Dorothy J. v. Little Rock Sch. Dist., 7 F.3d 729, 734 (8th Cir. 1993).


4
We thus affirm.  See 8th Cir.  R. 47B.